                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

SDAHRIE HOWARD, et al.,                            )
                                                   )        Case No. 17-cv-8146
              Plaintiffs,                          )
                                                   )        Judge Matthew F. Kennelly
      v.                                           )
                                                   )
COOK COUNTY SHERIFF’S OFFICE et al.,               )
                                                   )
              Defendants.                          )

                INDEX OF EXHIBITS TO PLAINTIFFS’ MEMORANDUM
            IN SUPPORT OF THEIR MOTION FOR CLASS CERTIFICATION

Exhibit 1      Group Declaration Exhibit – Decl.       Class Member Declarations
               Ex. 1-920
Exhibit 2      Summary Exhibit of Evidence of
               Sexual Harassment
Exhibit 3      Brown et al. v. Cook Co., et al.,       Declaration of Brad Curry
               Case No. 17-cv-08085, Dkt. No.
               24-1
Exhibit 4      CCSO_Howard_0061376-382                 Cook County Department of Corrections
                                                       Procedures Manual: Policy 704, Inmate
                                                       Disciplinary Procedure

Exhibit 5      CCSO_Howard_0064470-474                 Cook County Department of Corrections
                                                       Procedures Manual, Policy 311 Report
                                                       Preparation
Exhibit 6      Deposition of Bradley Curry             Excerpts from Transcript
Exhibit 7      CCSO_Howard_0000126-169                 CCDOC Inmate Information Handbook,
                                                       2d Edition effective July 2017
Exhibit 8      CCSO_Howard_0252791-795                 Union Information Request (Teamsters
                                                       Complaint) dated Nov. 12, 2015
Exhibit 9      Deposition of Tavi Burroughs            Excerpts from Transcript
Exhibit 10     CCSO_Howard_00001676-77,                Inmate Discipline: Disciplinary Reports
               1690-91                                 and Hearing Procedures (Change 1,
                                                       Change 2)
Exhibit 11     CCSO Howard_0078538-539                 CCDOC Organizational Chart (Feb.
                                                       2018)

Exhibit 12     CCSO_Howard_0073686-687                 CCDOC General Order 1.15: Chain of
                                                       Command
Exhibit 13   Cook County_000241-245               CCHHS Org Chart,
Exhibit 14   Deposition of Sdharie Howard         Excerpts from Transcript
Exhibit 15   Deposition of Dominique Freeman      Excerpts from Transcript
Exhibit 16   Deposition of Denise Hobbs           Excerpts from Transcript
Exhibit 17   Deposition of Ellenor Altman         Excerpts from Transcript
Exhibit 18   Expert Report of Jeanne S.
             Woodford
Exhibit 19   Expert Rebuttal Report of Jeanne S.
             Woodford (Corrected)
Exhibit 20   Expert Rebuttal Report of Kathleen
             K. Lundquist, Ph.D.
Exhibit 21   Deposition of Sharon Robinson       Excerpts from Transcript
Exhibit 22   Expert Report of Louise F.
             Fitzgerald, Ph.D.
Exhibit 23   Deposition of Esther Jones          Excerpts from Transcript
Exhibit 24   Expert Report of Benjamin S.
             Wilner, Ph.D.
Exhibit 25   Plaintiffs 00751-754                Teamsters Local 700 OSHA Notice (June
                                                 23, 2016)
Exhibit 26   Deposition of Amar Patel            Excerpts from Transcript
Exhibit 27   CCSO_Howard_0281582-583             Ex 30 of Curry Dep.
Exhibit 28   CCSO_Howard_0145831-838             CCSO Analysis of Indecent
                                                 Exposure/Masturbation Incidents
                                                 between January 1, 2016 to October 31,
                                                 2017

Exhibit 29   CCSO_Howard_097010-012               CCSO Policy 166: Sexual Misconduct by
                                                  Detainees Directive, with cover email
Exhibit 30   Deposition of Steven Wilensky        Excerpts from Transcript
Exhibit 31   CCSO_Howard_0251470-471              2015 email from Debbie Boecker re:
                                                  California DOC jumpsuits



Exhibit 32   Expert Report of Margo L. Frasier,
             J.D.
Exhibit 33   Deposition of Kimberly Crawford-     Excerpts from Transcript
             Alexander Moreci
Exhibit 34   Deposition of Matthew Burke          Excerpts from Transcript
Exhibit 35   CCSO_Howard_0000911-926              Inmate Discipline: Disciplinary Reports
                                                  and Hearing Procedures
Exhibit 36   CCSO_ Howard_0078544-556             Group Exhibit, Charge codes
Exhibit 37   Deposition of Balvina Ranney         Excerpts from Transcript
Exhibit 38   Deposition of Susan Plasencia        Excerpts from Transcript
Exhibit 39   Deposition of Tawanda Wilson         Excerpts from Transcript
Exhibit 40   Deposition of Larry Schurig         Excerpts from Transcript
Exhibit 41   Deposition of Benjamin S. Wilner    Excerpts from Transcript
Exhibit 42   CCSO_Howard_0000126-169             Exhibit 7 to the Deposition of Benjamin
                                                 S. Wilner
Exhibit 43   Deposition of Margo S. Frasier      Excerpts from Transcript
Exhibit 44   Group Exhibit – Firm Declarations   Attorney Declarations
Exhibit 45   CCSO_Howard_0329174-176             Memorandum from Brad Curry, October
                                                 26, 2017
Exhibit 46   CCSO_Howard_0281586-588             Steven Wilensky Dep Ex. 29
Exhibit 47   Michael Holmes Declaration
Exhibit 48   Dominic Charles Declaration
Exhibit 49   Plaintiffs 001477-1494              Underlying data used in Lundquist report
Exhibit 50   CCSO_Howard_0000930-933             Inmate Charge Codes
Exhibit 51   CCSO_Howard_0281113-119             Inmate Disciplinary Code
Exhibit 52   CCSO_Howard_0000909-0000910         Inmate Disciplinary Reports and Hearing
                                                 Procedures (Change 1)
